—Appeal by the defendant from a judgment of the County Court, Nassau County (Galasso, J.), rendered May 10, 1999, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court providently exercised its discretion in making its Sandoval ruling (see, People v Sandoval, 34 NY2d 371, 375). The trial court properly struck a balance between the probative worth of the evidence of the defendant’s prior criminal history and its prejudicial effect, as it permitted the prosecutor to ask the defendant on cross-examination about the existence of two felony convictions for burglary, but not the nature or underlying cir*520cumstances (see, People v Espinoza, 241 AD2d 554, 555; People v Stiffler, 237 AD2d 753). Moreover, as the conviction of criminal sale of a controlled substance in the fourth degree and his misdemeanor weapon conviction are indicative of the defendant’s willingness to place his own interests above those of society, the trial court providently exercised its discretion in permitting the prosecutor to inquire with respect to the nature and the underlying circumstances of those crimes (see, People v Sobers, 272 AD2d 418, 419; People v Dwyer, 243 AD2d 645; People v Coward, 248 AD2d 397, 398; People v Turner, 239 AD2d 447, 448). Bracken, P. J., Luciano, Feuerstein and Adams, JJ., concur.